                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

 JARED GRAVES,
                                 Plaintiff,
 vs.                                                   Case No.18-CV-416-JED-FHM
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA and
 STANDARD FIRE INSURANCE
 COMPANY
                                 Defendants.

                                       OPINION AND ORDER

        Defendants’ Motion for Protective Order,1 [Dkt. 20], is before the court for decision.

The matter has been fully briefed, [Dkt. 20, 22, 26, 27].

        Defendants seek entry of the court’s form protective order which will enable them

designate some materials produced in discovery as “confidential” and have them treated

as such under the protective order, unless the designation is objected to and ruled on by

the court. Plaintiff objects to the entry of a protective order and asserts that Defendant has

not shown the good cause required for a protective order.

        Defendant Travelers Property Casualty Company of America (Travelers) represents

that Plaintiff has requested claims handling materials which it states are unique to its

organization and are economically valuable.               Plaintiff has also requested employee

personnel file information which includes employee personal information. Defendant

Standard Fire Insurance Company (Standard) asserts that it expects Plaintiff to request

similar information from it. The court finds that Defendants have shown good cause for the



        1
         Defendants’ filing was incorrectly styled “Defendants’ Application for Confidentiality Stipulation
and Protective Order.” [Dkt. 26, n.1].
entry of the requested protective order. The court routinely enters protective orders for the

protection of such information. The use of such a protective order generally serves to

speed up the production of documents and thus aids in the just, speedy, and inexpensive

determination of the matters at issue as required by Fed.R.Civ.P. 1.

       Defendants’ Motion for Protective Order, [Dkt. 20], is GRANTED. Defendants are

directed to submit a proposed order for the court to enter.

       SO ORDERED this 25th day of January, 2019.




                                             2
